Simpson Thacher & Bartlett llp 425 Lexington Avenue New York, N.Y. 10017-3954 (212) 455-2000 Facsimile (212) 455-2502 Direct Dial Number (212) 455-3066 E-Mail Address jmercado@stblaw.com January 24, 2014 Ms. Jennifer Monick Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, CD 20549 Re: IRSA Investments and Representations Inc., Form 20-F for Fiscal Year ended June 30, 2012 Filed October 31, 2012, File No. 001-13542 Dear Ms. Monick: On behalf of IRSA Investments and Representations Inc. (the “Company”) and further to our recent telephonic discussions relating to the above-referenced annual report of the Company originally submitted on October 31, 2012, pursuant to the Securities Act of 1934, as amended, we are responding to the Staff’s request for a translation of the Company’s contract with TGLT. *** Please do not hesitate to contact me (212-455-3066) with any questions you may have regarding the above responses. Very truly yours, IRSA Inversiones y Representaciones S.A. January 24, 2014 By: /s/Jaime Mercado cc: Matías Gaivironsky Leonardo Magliocco
